As filed with the Securities and Exchange Commission onMarch 14, 2013 Registration No. 333-184948 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 2 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HEATWURX, INC. (Exact name of registrant as specified in its charter) Delaware 3531 45-1539785 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 6041 South Syracuse Way, Suite 315 Greenwood Village, CO 80111 (303) 532-1641 (303) 532-1642 (fax) Howard J. Kern, PC 579 Erskine DrivePacific Palisades, California 90272 (310) 8576342 (310) 882-6545 (fax) (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Adam J. Agron Rikard Lundberg Brownstein Hyatt Farber Schreck, LLP 410 17th Street, 22 nd Floor Denver, Colorado 80202 (303) 223-1100 (303) 223-1111 (fax) APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC: As soon as practical after this registration statement is declared effective by the SEC. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Ac. Large accelerated filer oAccelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit Proposed maximum aggregate offering price (1)(2) Amount of registration fee Common stock, $0.0001 par value, (2) 1,725,000 shares $ 5.15 $8,883,750 $ 1,212 Warrant to acquire common stock at $5.15 per share underlying units (2) 862,500 warrants $0.10 86,250 12 Common stock, $0.0001 par value, underlying $5.15 warrant (2) 862,500 shares $ 5.15 4,441,875 606 Common stock, $0.0001 par value 1,450,000 shares $ 5.15 7,467,500 1,019 Common stock, $0.0001 par value, underlying Series A Preferred Stock (3) 4,200,000 shares $ 5.15 21,630,000 2,951 Common stock, $0.0001 par value, underlying Series B Preferred Stock (3) 1,500,000 shares $ 5.15 7,725,000 1,054 Common stock, $0.0001 par value, underlying Series C Preferred Stock (3) 760,000 shares $ 5.15 3,914,000 534 Total $54,148,375 $7,388 (4) Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act, as amended. Includes offering price of shares that the Underwriter has the option to purchase to cover over-allotments, if any. Each share of Preferred Stock will convert automatically into common stock upon the closing of this offering. It is assumed that the common stock underlying the Series A, B and C Preferred Stock will sell for $5.15 per share solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act, as amended. The Company paid the total registration fee with the initial Form S-1 filing on November 14, 2012 and Amendment No. 1 to the initial Form S-1 filing on January 11, 2013. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Explanatory Note This Registration Statement contains two prospectuses.
